PER CURIAM.
The order of the trial court denying appellant’s motion to dismiss for lack of jurisdiction is reversed. It is suggested that investigation of the cause of death by agents of appellant in Florida or that refusal of appellant to pay under its double indemnity clause constitutes a breach of the insurance contract in Florida so that jurisdiction attaches. Neither suggestion has merit. Payment of premiums for life insurance by mail from Florida to a foreign insurer is similarly insufficient to justify in personam jurisdiction over the foreign insurer. That aspect of Section 626.906 Florida Statutes (1979) refers to and its effect is limited to a situation where the insurance contract is entered into or delivered in the State of Florida. Parliament Life Insurance Company v. Eglin National Bank, 333 So.2d 517 (Fla. 1st DCA 1976), Drake v. Scharlau, 353 So.2d 961 (Fla.2d DCA 1978) and Kentucky Farm Mutual Insurance Company v. Mills, 367 So.2d 673 (Fla.2d DCA 1979).
*1148We therefore remand the cause with instructions that the complaint be dismissed.
REVERSED AND REMANDED.
DOWNEY, BERANEK and HERSEY, JJ., concur.